Citation Nr: 1108267	
Decision Date: 03/02/11    Archive Date: 03/17/11

DOCKET NO.  10-16 720	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to dependency and indemnity compensation under 38 U.S.C.A. § 1151 for the death of the Veteran.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARINGS ON APPEAL

Appellant, appellant's son



ATTORNEY FOR THE BOARD

K. Millikan, Counsel


INTRODUCTION

The Veteran served on active military duty from March 1936 to March 1939 and from April 1939 to January 1964.  His awards and decorations included the Silver Star.  The Veteran died in December 2005 and the appellant is the Veteran's surviving spouse.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision by the Houston, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA).

In January 2011, the appellant and her son testified at a videoconference hearing conducted before the undersigned.  A copy of the transcript of the hearing is of record.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Although the Board sincerely regrets the additional delay, a remand is necessary to ensure that there is a complete record upon which to decide the appellant's claim so that she is afforded every possible consideration.  Remand is required to attempt to obtain additional medical records and to obtain an additional medical opinion.  

The Veteran died on December [redacted], 2005.  The death certificate listed the immediate cause of death as acute myocardial infarction and noted that another significant condition contributing to death was Parkinson's disease.  The appellant asserts that medical treatment during hospitalization at the Houston, Texas VA Medical Center (VAMC) prior to discharge to a VA-contracted nursing home, the Pasadena Care Center (PCC), and medical treatment at PCC caused the death of the Veteran.  The appellant has asserted in various lay statements and in testimony provided at the December 2009 RO hearing and the January 2011 Board hearing that VA acted negligently.  She asserts that the Veteran had an infection when discharged from the VAMC to PCC for which he was not treated and that treatment at PCC was substandard.  She asserts that the Veteran's eventual heart attack was caused by this lack of care. 

The Veteran was hospitalized November 6-8, 2005 at the Houston VAMC for evaluation of unresponsiveness.  He was on medication for a urinary tract infection.  The Veteran was discharged to PCC in stable condition.  He was seen on November 28, 2005 at the VAMC.  On December [redacted], 2005, the Veteran was taken to a private hospital where he died.  The admission note to the private hospital notes diagnoses of urinary tract infection, systemic inflammatory response syndrome due to infectious process with organ dysfunction, pneumonia, hypertensive kidney disease, and congestive heart failure.  The reason for admission was pneumonia, urosepsis, and renal failure.

In general, when a veteran experiences additional disability or death as the result of hospital care, medical or surgical treatment, or examination furnished by VA or a VA-contracted facility, disability compensation shall be awarded in the same manner as if such additional disability or death were service-connected.  38 U.S.C.A. §§ 1151, 1701(3)(A) (West 2002 & Supp. 2010).  When there is no willful misconduct by a veteran, disability or death resulting from VA hospital care is compensated in the same manner as if service-connected, if caused by (A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing hospital care or (B) an event which is not reasonably foreseeable.  38 U.S.C.A. § 1151.  

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of VA fault in furnishing treatment proximately caused disability or death, there must be 1) actual causation and not just additional disability, continuance or natural progress of a disease or injury (unless such progress was due to a failure to timely diagnose or properly treat the disease or injury), or failure of the veteran to follow medical instructions, and 2) either VA failed to exercise the degree of care that would be expected of a reasonable health care provider or VA furnished treatment without the appropriate informed consent.  38 C.F.R. § 3.361(c), (d) (2010).  

VA has a duty to assist claimants to obtain evidence needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2010).  VA's duty to assist includes obtaining records in the custody of a Federal department or agency and making reasonable efforts to obtain private medical records.  38 C.F.R. § 3.159(c).  For federal records, VA must make as many requests as are necessary to obtain relevant records and may end its efforts only if it concludes that the records sought do not exist or that further efforts to obtain those records would be futile.  38 C.F.R. § 3.159(c)(2).  For private records, VA must generally send an initial request and at least one follow-up request.  38 C.F.R. § 3.159(c)(1).  Here, the RO sent an August 2007 letter to PCC requesting the relevant records.  There is no response and no records from PCC.  The RO did not send a follow-up letter to PCC or notify the appellant that the records were not obtained.  Accordingly, remand is required to obtain these potentially relevant records.

Second, the June 2010 opinion provided by a VA physician is inadequate.  The physician opined that upon a review of the claims file, there was no indication "that the veteran's death was a result of VA hospitalization, medical, or surgical treatment, or as the result of having submitted to a VA examination."  The physician did not provide any supporting rationale or explanation, did not indicate whether the treatment at both the VAMC and at PCC was considered and did not specifically address whether VA failed to properly treat the Veteran's infection and/or whether PCC provided substandard care.  See 38 U.S.C.A. § 1151; 38 C.F.R. § 3.361(c), (d); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (holding that it is the reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion); Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (holding that a mere medical conclusion is insufficient to permit the Board to make an informed decision regarding the probative value of that opinion).  Additionally, because the PCC records are not associated with the claims file, the VA physician did not have access to all of the relevant information in forming the opinion.  See Nieves-Rodriguez, 22 Vet. App. at 302-04 (noting that review of the claims file by a VA examiner, without more, does not automatically render the opinion persuasive, and that the central issue is whether the examiner was informed of the relevant facts in rendering a medical opinion).  Accordingly, remand is required to obtain a medical opinion.

Third, it is not clear on the record currently before the Board whether PCC is a VA-contracted facility.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Secure any necessary authorization in order to obtain the medical records from the Veteran's nursing home facility (the Pasadena Care Center), and then attempt to obtain all records for the Veteran from that facility for November and December 2005.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file by the AMC.  If, after making reasonable efforts to obtain the referenced records the AMC is unable to secure same, the AMC must notify the appellant and her representative and (a) identify the specific records the AMC is unable to obtain; (b) briefly explain the efforts that the AMC made to obtain those records; and (c) describe any further action to be taken by the AMC with respect to the claim.  The appellant must then be given an opportunity to respond.

2.  The AMC should attempt to determine whether the PCC was a VA-contracted facility in 2005.  The documentation supporting the AMC's determination should be added to the claims files.

3.  Thereafter, obtain a medical opinion.  The examiner must review the claims files.  The examiner must provide the following opinions:  (1) is it at least as likely as not that the Veteran's death was caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault by medical treatment or lack of treatment at the Houston, Texas VAMC; (2) is it at least as likely as not that the Veteran's death was caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault by medical treatment or lack of treatment at the Pasadena Care Center; (3) did VA and PCC personnel exercise the degree of care that would be expected of a reasonable health care provider, to specifically include properly treating any urinary tract or other infections; and (4) is it at least as likely as not that the Veteran's death was caused by an event which was not reasonably foreseeable.  The examiner must provide supporting rationale for the opinions.

4.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, readjudicate the claim.  If the claim remains denied, a supplemental statement of the case must be provided to the appellant and her representative.  After the appellant and her representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be 





(CONTINUED ON THE NEXT PAGE)
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

